     Case 1:19-cv-01803-JPW-PT Document 18 Filed 12/16/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DWAYNE UNDERWOOD,              :   Civil No. 1:19-CV-01803
                               :
        Petitioner,            :
                               :
        v.                     :
                               :
WARDEN SCOTT FINLEY, et al.,   :
                               :
        Respondents.           :   Judge Jennifer P. Wilson
                             ORDER
     AND NOW, on this 16th day of December, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The petition for writ of habeas corpus (Doc. 1) is DENIED AS MOOT.

  2. Petitioner’s emergency motion for bail (Doc. 7) is DENIED AS MOOT.

  3. A certificate of appealability is DENIED.

  4. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
